917 F.2d 1302Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John William SIMMS, Petitioner-Appellant,v.James N. ROLLINS, Warden, Attorney General of the State ofMaryland, Respondents-Appellees.
No. 89-7207.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 19, 1990.Decided Nov. 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-88-3874-B)
John William Simms, appellant pro se.
Alfred H. Novotne, Special Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John William Simms seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Simms v. Rollins, CA-88-3874-B (D.Md. Sept. 22, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 This case was placed in abeyance pending the outcome of Felton v. Barnett, 912 F.2d 92 (4th Cir.1990).  Based on Felton, we find that Simms's claim--that the trial court erred by allowing the jury to examine an indictment which included non-charged offenses--is procedurally barred.  Id